oO ON DOH FP W NY =

NO RO RO PO NP PNP NM NM NO - - = = oa ea eS eo eS |
oN DO FBP WO NY | FO O DWDBN DO Oa FP WO NY —|— CO

 

JS-6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

TINA TAFOYA, NO. CV 17-4492-CJC (AGR)

Petitioner,
JUDGMENT
V.

CHARLESTON C. IWUAGWU,
Warden,

Respondent.

 

Pursuant to the Order Accepting Findings and Recommendation of United
States Magistrate Judge,
IT IS ADJUDGED that the Petition For Writ of Habeas Corpus in this matter is

denied and this action is dismissed.

DATED: March 9, 2020 FLEE Z_/ Lo

United States District J dge

 
